Citation Nr: 0804992	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board acknowledges that the veteran indicated on his 
April 2005 claim that he wished to file a claim for 
entitlement to service connection for PTSD, nervous 
condition, anxiety, flashbacks, and depression.  In a May 
2005 Veterans Claims Assistance Act of 2000 (VCAA) letter, 
the RO stated that it was working on the veteran's claim for 
PTSD with depression, anxiety, nervous condition, and 
flashbacks.  In the July 2005 rating decision, the RO 
characterized this claim as a claim for entitlement to 
service connection for PTSD.  The final page of this rating 
decision reflected that the veteran was not service connected 
for PTSD (to include nervous condition, anxiety, flashbacks, 
and depression).  The veteran submitted a notice of 
disagreement (NOD) in September 2005 with the denial of his 
claim for PTSD.  At this time, he did not indicate that he 
had intended to file separate claims for a nervous condition, 
anxiety, flashbacks, or depression.  In December 2005, a 
statement of the case (SOC) was issued, which again 
characterized the issue as entitlement to service connection 
for PTSD.  The veteran submitted a VA Form 9 Appeal in 
January 2006, on which he indicated that he wished to appeal 
the issue listed on the December 2005 SOC.  He also indicated 
on this form that he reviewed all of the information mailed 
to him and felt that the evidence supported his claim for 
PTSD.  Therefore, as the veteran has at no time indicated 
that his April 2005 claim was an attempt to file a claim for 
entitlement to service connection for any disability other 
than PTSD, the Board concludes that the RO appropriately 
characterized the issue. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is credible supporting evidence to verify the 
veteran's report of his in-service stressor event, and this 
event has been linked to the veteran's PTSD.


CONCLUSION OF LAW

The veteran's PTSD was incurred during his active service.  
See 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

It should be noted, however, that during the course of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice must provide notice 
regarding the evidence necessary to establish an effective 
date and a disability rating.  In the instant appeal, the 
veteran was provided such notice regarding the disability 
rating and effective date in a March 2006 letter.  As such, 
the veteran has been properly notified, and the RO may 
proceed in assigning an effective date and disability rating, 
without any prejudice to the veteran. 

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.
With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The veteran contends that he has PTSD as a result of his 
active duty service.  Specifically, he claims that he 
developed PTSD as a result of visiting the Dachau 
Concentration Camp in late April or early May of 1945.  See 
claim, April 2005.  In addition, he also indicated that he 
came under enemy fire several times and was asked to identify 
the bodies of four men from a unit where he stayed for a 
short period.  Id.
As an initial matter, the Board acknowledges the veteran's 
allegation that his primary stressor is his exposure to the 
Dachau Concentration Camp, and not exposure to combat.  The 
record also reflects that he has never received any awards or 
decorations indicative of combat, and there is nothing in his 
service records suggesting that he ever served in combat.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy.  Therefore, in order for service 
connection for PTSD to be awarded, the veteran's claimed 
stressors must be corroborated.

The Board acknowledges that the veteran currently has PTSD, 
with which he was diagnosed and began seeking treatment for 
in March 2005.  See Community Based Outpatient Clinic (CBOC) 
treatment record, March 2005.  Credible evidence that the 
claimed in-service stressors actually occurred is still 
required, and credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f) 
(2007).  

In support of his claim, the veteran has submitted several 
statements describing the circumstances of his primary 
stressor event.  Specifically, he claims that he was on 
independent attachment, which involved an open order to go 
anywhere in the European area of operation.  See claim, April 
2005.  He alleges that, while at command headquarters, he was 
advised that General Dwight Eisenhower had sent a memorandum 
asking anyone in the area who was able to travel to Dachau to 
do so.  See veteran's statement, April 2006.  At this time, 
the veteran had a vehicle at his disposal and was informed by 
an officer that he should travel to Dachua.  Id.  He complied 
with the officer's order.  Id.

According to 38 U.S.C.A. § 1154(a), when a veteran is seeking 
service connection for any disability, "due consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence."  38 U.S.C.A. § 1154(a) 
(West 2002).

The Board acknowledges that the result of the RO's 
development indicates that some of the veteran's service 
records may have been lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, as the veteran specifically 
claimed that his PTSD was of delayed onset (only being 
triggered in the last decade when he witnessed a woman deny 
that the events at the concentration camps actually 
occurred), any missing service medical records would not 
reflect symptoms, treatment, or diagnosis of this disability.  
See VA 9 Form Appeal, January 2006; CBOC treatment records, 
April 2005.  

In regards to any possible missing personnel records, the 
Board acknowledges that the claims folder contains no 
personnel records which could perhaps verify the veteran's 
account of traveling to Dachau in 1945.  However, in light of 
the fact that the veteran traveled alone working on telephone 
systems, as opposed to being assigned to a particular unit, 
it would be highly unlikely that any records verifying his 
whereabouts were maintained.  See veteran's statement, 
January 2007.  Therefore, a search for such records would be 
unproductive, in part because of his independent duty 
assignment and in part because of the 1973 fire.  As a 
result, the Board will carefully consider the benefit-of-the-
doubt rule when weighing the available evidence in this case.

In regards to the available evidence associated with the 
claims folder, the Board would like to note that the 
veteran's DD-214 Form reflects that he had active duty 
service during the time period that the Dachau Concentration 
Camp was liberated; he attended telephone maintenance school; 
and he had over four months of foreign service in Central 
Europe.  In addition, the veteran's account of General Dwight 
Eisenhower's request for all able persons to travel to Dachau 
during the spring of 1945 is consistent with the historical 
events of this time.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor, where the claimant in that 
case had submitted evidence that his unit was subjected to 
rocket attacks.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary. 
 See also, Suozzi v. Brown, 10 Vet. App. 307 (1997). Applying 
this holding to the instant case, the Board concludes that, 
in light of the fact that the veteran's account of his 
alleged stressor event is consistent with the information on 
his DD-214 Form regarding his in-service occupation and 
whereabouts, as well as the historical events from that time 
period, the veteran's description of his alleged stressor is 
credible.  In addition, it should be noted that the claims 
file contains two VA medical opinions indicating that the 
veteran's PTSD is related to his seeing the Dachau 
Concentration Camp during his military service in World War 
II.  See CBOC treatment records, March 2005 and April 2005. 

It should also be noted that the veteran specifically claimed 
that his PTSD was of delayed onset and did not start until 
recent years.  See VA 9 Form Appeal, January 2006.  
Therefore, lack of treatment for this disability for several 
decades after service need not be considered prejudicial, as 
demonstrated by the VA opinions of record.  

The Board acknowledges that, due to the veteran's independent 
duty assignment, absolute verification of his precise 
whereabouts during service cannot be accomplished.  However, 
when, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  The Board 
finds the veteran's assertions in regard to his stressor to 
be credible and consistent with his military service.  In 
addition, the competent medical evidence of record supports 
the conclusion that the veteran's PTSD is related to his 
verified stressor from service.

Therefore, taking into consideration the benefit-of-the-doubt 
doctrine, the Board concludes that the veteran is entitled to 
a grant of service connection for his PTSD.



ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


